Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Status of Claims
2.	Claims 1-3, 5-12, 16, 17 and 19 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on February 16, 2022. Claims 4, 13-15, 18 and 20 have been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (‘771 A1).
	With respect claims 1-3, 5-12, 16, 17 and 19, Moriyama et al. (‘771 A1) discloses a solder paste comprising a flux containing a resin; a dicarboxylic acid (i.e. the organic acid-based activator as claimed), a triphenylphosphine oxide, a solvent, and an amine-based compound including imidazole wherein the weight content ranges of the triphenylphosphine oxide and amine-based compound would be 0.01-15.00% and 0.01-5.00% respectively (abstract, paragraphs [0031], [0044], [0046], [0050]-[0055], [0058]-[0062], [0065] and [0069]). Moriyama et al. (‘771 A1) does not specify flux cored solder as claimed in claim 10. However, it would have been obvious to one skilled in the art to use the flux disclosed by Moriyama et al. (‘771 A1) in a flux cored solder with an expectation of success, because like a solder paste, a flux cored solder is another well-known application of a flux for soldering. The content ranges of the triphenylphosphine oxide and amine-based compound disclosed by Moriyama et al. (‘771 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Moriyama et al. (‘771 A1) with an expectation of success because Moriyama et al. (‘771 A1) discloses the same utility over the entire disclosed ranges.
Response to Arguments
4.	The applicant’s arguments filed on February 16, 2022 have been fully considered but they are not persuasive.	
The applicant argues that Moriyama et al. (‘771 A1) in view of Chan et al. (US Pub. 2011/0065242 A1) teaches away from the amended content range of the triphenylphosphine oxide. In response, see the new ground of rejection above.
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/5/2022